Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the Amendments and Remarks submitted December 10, 2020.
The amendments of claims 1, 5, and 6; the amendments to Fig. 2; the amendments to the specification; and the Declaration of Inventor under 35 CFR 1.132 are acknowledged.

EXAMINER'S COMMENT
The submitted amendments to claims 1, 5, and 6; the amendments to Fig. 2; and the amendments to the specification do not create any new matter issues and are further supported by the Declaration submitted under 35 CFR 1.132. It does not seem that the Declaration is being used to argue any rejection but only for support of the amendments made. 

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 7-14 directed to an eye treatment system non-elected without traverse.  Accordingly, claims 7-14 have been cancelled.

Allowable Claims
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 1: Applicant’s arguments regarding Angelini not disclosing the required interaction of the indicator with the detector 
Claims 2-6, as dependents of claim 1, are allowable for the same reasons as explained above for claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781